EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elisabeth Koral on 3/11/2021.

The application has been amended as follows: 
Amend claim 9: change “a metal film on the ceramic base material” in line 3 to “the metal-ceramic base material of claim 1”

Election/Restrictions
Claims 1, 5-8 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended claim 1 recites: “A metal-ceramic base material to be joined to a metal material, comprising: a ceramic base material; and a metal film provided on the ceramic base material, the metal film comprising a plurality of alumina particles, a plurality of aluminum particles, and a plurality of nickel particles, wherein at least part of the nickel particles are exposed on a surface of the metal film and the plurality of nickel particles include filament-shaped particles, wherein a cross-section of the metal film includes a first region that is mainly alumina particles, a second region that is mainly aluminum particles, and a third region that is mainly nickel particles, the first region, the second region, and the third region being provided in this order from a side on which the ceramic base material is provided, and wherein an average air resistance against the plurality of alumina particles is smaller than an average air resistance against the plurality of aluminum particles, and the average air resistance against the plurality of aluminum particles is smaller than an average air resistance against the plurality of nickel particles, each average air resistance being measured when the plurality of 
Amended claim 11 recites: “A mixed powder material comprising: a plurality of alumina particles; a plurality of aluminum particles; and a plurality of nickel particles, wherein the plurality of nickel particles include filament- shaped particles, and an average air resistance against the plurality of alumina particles being smaller than an average air resistance against the plurality of aluminum particles, the average air resistance against the plurality of aluminum particles being smaller than an average air resistance against the plurality of nickel particles, each average air resistance being measured when the plurality of alumina particles, the plurality of aluminum particles, and the plurality of nickel particles are thermally sprayed onto the ceramic base material.”
The closest prior art, Fukaya et al (US Patent 4,763,828), discloses bonding between ceramics and metals [Col 1, lines 10-11]. The invention provides a method for bonding oxide ceramics and metals comprising the steps of fixing a composite material to an oxide ceramic material consisting of a mixture of at least one oxide including alumina and at least one metal such as nickel (Ni) and aluminum (Al) by spray coating, subjecting the deposited insert material to thermal reaction-promoting treatment to permit metallurgical bonding between the composite insert material and the ceramic material, and bonding a metal member to the surface of the insert material by diffusion welding or brazing (A metal-ceramic joint structure comprising: a metal-ceramic base material recited in claim 1; and a metal material joined to the metal film – claim 7) [Col 1, lines 45-60] [Col 2, lines 24-30]. The method enables one to bond between ceramics 
Fukaya fails to disclose at least part of the nickel particles exposed on a surface of the metal film (claim 1). Fukaya fails to disclose that the plurality of nickel particles include filament-shaped particles (claims 1 and 11). Fukaya fails to disclose a gradient of composition in the composite insert material (claim 1). Fukaya fails to disclose a differential average air resistance between the alumina, aluminum, and nickel particles when they are thermally sprayed onto the ceramic base material (claims 1 and 11).
Claims 5-10 are allowed as depending on claim 1.
Examiner’s note: Applicant’s arguments in the remarks dated 3/5/2021 on page 5 regarding the filament-shaped nickel particles and on page 6 regarding the ordering/gradient of particles and the selection of the claimed particles from the list of oxides and metals disclosed by Fukaya are primarily persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781